456 F.2d 1294
3 ERC 1950, 2 Envtl. L. Rep. 20,151
T. W. GUTHRIE et al., Plaintiffs-Appellants,v.ALABAMA BY-PRODUCTS COMPANY et al., Defendants-Appellees.
No. 71-2498.
United States Court of Appeals,Fifth Circuit.
March 28, 1972.

Roscoe B. Hogan, Frank M. Bainbridge, L. Drew Redden, Charles E. Clark, Bainbridge & Mims, Birmingham, Ala., for plaintiffs-appellants.
Cabaniss, Johnston, Gardner & Clark, L. Murray Alley, Fournier J. Gale, III, Thomas, Taliaferro, Forman, Burr & Murray, Robert G. Tate, Birmingham, Ala., Rushton, Stokely, Johnston & Garrett, J. M. Williams, Jr., Montgomery, Ala., Bradley, Arant, Rose & White, Birmingham, Ala., Volz, Copauano, Wampold & Prestwood, William B. Moore, Jr., Charles H. Volz, Jr., Montgomery, Ala., E. M. Ziedman, Birmingham, Ala., Huie, Fernambucq & Stewart, W. B. Fernambucq, Macbeth Wagnon, Jr., John H. Morrow, John D. Clements, Birmingham, Ala., for defendants-appellees.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
This is an appeal from the judgment of the district court dismissing appellants' complaint for want of federal question or diversity jurisdiction.  Appellants primarily complain of the district court's holding that a private civil action brought by individuals damaged by defendants' polluting certain streams and rivers did not state a federal right of action or supply federal question jurisdiction pursuant to the Rivers and Harbors Appropriation Act of 1899, 33 U.S.C.A. Sec. 407, unless defendants' conduct constituted an interference with navigation by which plaintiffs were injured.  We affirm on the basis of the district court's well-reasoned opinion, reported at 328 F.Supp. 1140.


2
Affirmed.